                   Case 19-10289-LSS           Doc 2457-1       Filed 11/02/20       Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                  1
IMERYS TALC AMERICA, INC., et al.,                           : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
                                                             : Hearing Date: November 16, 2020 at 10:00 a.m. (ET)
                                                             : Objection Deadline: November 9, 2020 at 4:00 p.m. (ET)
------------------------------------------------------------ x

                                  NOTICE OF MOTION AND HEARING

                       PLEASE TAKE NOTICE that, on November 2, 2020, the above-captioned

    debtors and debtors in possession (collectively, the “Debtors”) filed the Debtors’ Motion to

    Compel Compliance with Rule 2019 of the Federal Rules of Bankruptcy Procedure (the

    “Motion”) with the United States Bankruptcy Court for the District of Delaware (the “Court”).

                       PLEASE TAKE FURTHER NOTICE that, any responses or objections to the

    Motion must be in writing and filed with the Clerk of the Court, 824 North Market Street, 3rd

    Floor, Wilmington, Delaware 19801 on or before November 9, 2020 at 4:00 p.m. (prevailing

    Eastern Time).

                       PLEASE TAKE FURTHER NOTICE that, if any objections to the Motion are

        received, the Motion and such objections shall be considered at a hearing before The Honorable

        Laurie Selber Silverstein, United States Bankruptcy Judge for the District of Delaware, at the

        Court, 824 North Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801 on

        November 16, 2020 at 10:00 a.m. (prevailing Eastern Time).

    1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
    identification number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050) and
    Imerys Talc Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell,
    Georgia 30076.


    RLF1 23964071v.1
               Case 19-10289-LSS   Doc 2457-1   Filed 11/02/20   Page 2 of 3




                   PLEASE TAKE FURTHER NOTICE THAT, IF NO OBJECTIONS TO

THE MOTION ARE TIMELY FILED, SERVED AND RECEIVED IN ACCORDANCE

WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF REQUESTED IN

THE MOTION WITHOUT FURTHER NOTICE OR HEARING.




                                          2
RLF1 23964071v.1
               Case 19-10289-LSS   Doc 2457-1     Filed 11/02/20     Page 3 of 3




Dated: November 2, 2020             /s/ Michael J. Merchant
       Wilmington, Delaware
                                    RICHARDS, LAYTON & FINGER, P.A.

                                    Mark D. Collins (No. 2981)
                                    Michael J. Merchant (No. 3854)
                                    Amanda R. Steele (No. 5530)
                                    Brett M. Haywood (No. 6166)
                                    Sarah E. Silveira (No. 6580)
                                    One Rodney Square
                                    920 North King Street
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 651-7700
                                    Facsimile: (302) 651-7701
                                    E-mail: collins@rlf.com
                                            merchant@rlf.com
                                            steele@rlf.com
                                            haywood@rlf.com
                                            silveira@rlf.com

                                    - and -

                                    LATHAM & WATKINS LLP

                                    Jeffrey E. Bjork (admitted pro hac vice)
                                    Kimberly A. Posin (admitted pro hac vice)
                                    Helena G. Tseregounis (admitted pro hac vice)
                                    355 South Grand Avenue, Suite 100
                                    Los Angeles, California 90071-1560
                                    Telephone: (213) 485-1234
                                    Facsimile: (213) 891-8763
                                    E-mail: jeff.bjork@lw.com
                                             kim.posin@lw.com
                                             helena.tseregounis@lw.com

                                    - and -

                                    Richard A. Levy (admitted pro hac vice)
                                    330 North Wabash Avenue, Suite 2800
                                    Chicago, Illinois 60611
                                    Telephone: (312) 876-7700
                                    Facsimile: (312) 993-9767
                                    E-mail: richard.levy@lw.com

                                    Counsel for Debtors and Debtors-in-Possession



                                              3
RLF1 23964071v.1
